Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00823-CV

   WILLIAMSBURG CARE CO., LP d/b/a Princeton Place Rehabilitation and Healthcare,
                               Appellant

                                               v.
  Jesus Acosta, Individually and as Representative of the Estate of Maria Acosta, Deceased; et
Jesus ACOSTA, Individually and as Representative of the Estate of Maria Acosta, Deceased; et
                                              al.,
                                          Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-16420
                        Honorable John D. Gabriel, Jr., Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

      In accordance with this court’s opinion of this date, the stay of proceedings in trial cause
number 2012-CI-16420 is hereby LIFTED, and this appeal is DISMISSED.

       It is ORDERED that costs of this appeal are assessed against the party that incurred them.

       SIGNED July 15, 2015.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice